DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, 18-21 and 30 in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that there would not be an undue search burden.  This is not found persuasive because there would be an undue search burden for any of the reasons listed in paragraph 18 of the Requirement for Restriction/Election mailed 11/3/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bruijkers et al. [WO2019/231327, “Bruijkers”].
Bruijkers discloses a method for controlling welding, the method comprising: initiating induction welding by operating an induction coil (joining inductor) along a weld line of a first composite part (parts 3 or 4) comprising a matrix of thermoplastic reinforced by fibers, in order to join the first composite part (3) to a second composite part (4) at a weld interface (page 3, lines 11-24; page 9, lines 21-27; page 11, line 18-page 12, line 9); determining a measured magnetic field strength at a location distinct from the induction coil (sensing inductor measures field strength; page 3, line 11-26; page 12, line 11-29); and determining a welding temperature at the weld interface of the first composite part based on the measured magnetic field strength (page 3, lines 25-26; page 3, line 28-page 4, line 5; page 5, line 31-page 6, line 2; page 9, line 6-11; page 12, lines 11-29). 
With respect to claim 2, Bruijkers discloses determining the welding temperature is also based on a threshold magnetic field strength (field strength suitable for joining) during the induction welding (page 3, lines 11-24; page 6, lines 12-21; page 12, lines 11-29). 
With respect to claim 3, Bruijkers discloses determining the welding temperature is also based on a difference between the measured magnetic field strength and the threshold magnetic field strength during the induction welding (page 3, lines 11-24; page 6, lines 12-21; page 12, lines 11-29).

With respect to claim 8, Bruijkers discloses placing the first composite part in contact with the second composite part prior to initiating the induction welding, wherein the induction welding is performed along an intersection of the first composite part and the second composite part (page 11, line 18-page 12, lien 9). 
With respect to claim 9, Bruijkers discloses determining the welding temperature is performed based on voltage as well as a distance between the location and the weld interface (page 3, line 28-page 4, line 5; page 9, lines 6-11; page 12, lines 11-29). 
With respect to claim 18, Bruijkers discloses correlating the welding temperature determined at the weld interface with information indicating a location of an end effector comprising the induction coil along a weld line; and storing the welding temperature determined at the weld interface correlated with the information indicating the location of the end effector along the weld line to form stored temperature information (page 6, lines 12-21). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bruijkers in view of Sterud et al. [US2003/0226631, “Sterud”].
Bruijkers discloses a method for controlling welding. Applicant is referred to paragraph 5 for a detailed discussion of Bruijkers.  Bruijkers discloses determining temperature information, including temperature profile (page 12, lines 11-29); but does not disclose reporting via graphical or textual series of statements. 
Sterud discloses a method of controlling a process using temperature profile information, and provides a graphical representation of the temperature control profile (paragraph 0040). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Bruijkers by reporting the temperature information in a graphical format as taught by Sterud in order to improve the operators understanding of the control process and to improve the quality of the control process. 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruijkers in view of Matsen et al. [US5760379, “Matsen”].
Bruijkers discloses a method for controlling welding. Applicant is referred to paragraph 5 for a detailed discussion of Bruijkers.  Bruijkers discloses determining appropriate welding parameters (page 3, lines 28-page 4, line 5), but does not explicitly disclose controlling the current applied to the induction coil, or adjusting the speed at which the coil is moved. 
Matsen discloses a method of monitoring a welding process. Matsen discloses controlling the current and speed of the coil during the induction welding process (column 3, lines 33-46; column 7, lines 40-54; column 8, lines 6-25; column 8, lines 26-30; column 13, lines 47-57). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Bruijkers by controlling the current and speed of the coil as taught by Matsen in order to provide greater control of the process and improve the quality of the weld formed. 
Allowable Subject Matter
Claims 5-7 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
January 14, 2022